Citation Nr: 0716585	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-31 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty, with self-
reported dates for his first period of service from August 
1969 to May 1971.  The dates of that period of service are to 
be confirmed upon remand, below.  The veteran's other periods 
of service were from April 1974 to March 1975, and from March 
1975 to December 1976.  

The Board notes that the veteran by a May 2006 submission 
purported to withdraw the issue of entitlement to special 
monthly compensation (SMC) based on loss of use of a creative 
organ.  However, following a September 2005 RO rating action 
denying that claim, there is no evidence that the veteran 
submitted a notice of disagreement to initiate an appeal.  
Hence, there is no appeal which need be addressed by the 
Board.  38 C.F.R. § 20.200.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part denying service connection for PTSD.  The 
Board notes that the RO in the course of appeal erroneously 
characterized the issue now on appeal as a request to reopen 
a claim for service connection for PTSD, based on a 
subsequent RO decision in April 2005 confirming the May 2004 
denial of the claim.  However, the veteran's notice of 
disagreement submitted in May 2005, and VA Form 9 submitted 
in September 2005 responsive to a September 2005 statement of 
the case, were adequate and timely for a perfected appeal of 
the May 2004 decision denying service connection for PTSD.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  Hence, 
reopening of the claim is not required.  38 U.S.C.A. § 5108.  

In July 2006 the veteran presented testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
conducted at the RO.  A transcript of that hearing is 
contained  in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which mandates that, for VA purposes, all 
mental disorder diagnoses must conform to the American 
Psychiatric Association Diagnostic and Statistical Manual for 
Mental Disorders, 4th ed. (DSM-IV).  38 C.F.R. § 3.304(f).  
The Court of Appeals for Veterans Claims has taken judicial 
notice of the mental health profession's adoption of DSM-IV.  
Cohen, supra.  According to the current criteria, a diagnosis 
of PTSD requires exposure to a traumatic event, or stressor.  
A stressor involves exposure to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others, and the person's response involved intense fear, 
helplessness, or horror.  The sufficiency of a stressor is a 
medical determination, and the occurrence of a claimed 
stressor is an adjudicatory determination.  Id.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.   See VAOPGCPREC 12-99 (Oct. 18, 1999).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen, 10 Vet. App. at 142; 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board notes that the August 2003 VCAA notice letter 
erroneously stated that combat-related incidents needed to be 
confirmed to support a diagnosis of PTSD.  A February 2005 
VCAA letter did not state what evidence was required to 
support a claim for service-connected for PTSD.  In-service 
stressors to support a diagnosis of PTSD need not be related 
to combat.  38 C.F.R. § 3.304(f); Doran; Cohen.  Accordingly, 
upon remand, a further VCAA letter should be sent to the 
veteran properly informing him of the evidence required to 
support a claim for service connection for PTSD.  

The 2-volume claims folder contains VA mental health 
treatment records with a diagnosis of PTSD, based on 
stressors related by the veteran of seeing dead and wounded 
soldiers in the course of his duties as a combat medic and a 
door gunner in Vietnam.  At his July 2006 hearing before the 
undersigned, the veteran testified that he first sought 
treatment for his PTSD after he lost his left leg in 2003.  
Indeed, a private medical record informs of amputation of the 
left lower leg in February 2003 due to a necrotizing 
infection, as related to the veteran's diabetes mellitus, and 
VA treatment records show mental health treatment for 
diagnosed PTSD, with a first visit in July 2003.  

The veteran has provided a narrative history of serving as a 
door gunner and part-time medic while in Vietnam between 
August 1970 and May 1971, and in so doing witnessing several 
casualties and persons killed in action, as well as he 
himself being exposed to enemy fire, with receipt of five 
Purple Hearts, including for shrapnel wounds.  He testified 
that the record informing of his receipt of a single Purple 
Heart thus failed to recognize the extent of his injuries and 
awards.  He added that he suffered shrapnel wounds to the 
head, chest, and buttocks (Hearing Transcript (HT), p. 9), 
explaining that the single record of a dressing change in the 
service medical records was probably in reference to his 
wound to his buttocks, because he could not change those 
himself (HT, p. 9).  One service medical record, dated April 
27, 1971, notes that the veteran was to be restricted to 
quarters for 24 hours, and that he was to return to the aid 
station for daily dressing changes.  That record indicates 
that the injury was in the line of duty, but fails to mention 
the nature of the injury or its location on the body.  
However, a service medical treatment note of the same date, 
April 27, 1971, indicates treatment for a pilonidal abscess 
at the base of the spine, which was treated and packed, with 
restriction to quarters for 24 hours.  Thus, it is clear that 
a pilonidal cyst, and not a shrapnel wound, was the subject 
of the first April 27, 1971, treatment record.  Hence, there 
is no service medical record to support the veteran's 
contention of a shrapnel wound injury.  

The veteran's service personnel records for his first period 
of service, during which he served in Vietnam, list his 
military occupational specialty (MOS) as cook, and further 
list his duties of assignment while in Vietnam as first cook, 
and then as cook.  The veteran testified that while he 
entered Vietnam with an MOS of cook, there was an over-supply 
of cooks in the 158th Aviation Battalion to which he was 
assigned, and accordingly he was transferred to the 101st 
Airborne, which was part of the 158th Aviation, and was 
assigned duties as a door gunner and medic.  He further 
testified that he had worked as an orderly while in high 
school prior to that first period of service, and had a 
medical training background prior to enlistment, enabling him 
to work as a medic.  However, the veteran's service personnel 
records do not indicate training to serve as a medical 
specialist until 1976, during his second period of service.  
Rather, a general education development record dated in July 
1971 lists four years of high school education from 1965 to 
1969, and lists, as an MOS for which the veteran was 
qualified, "Officer Club Bartender."  The service personnel 
records also contain a certificate for having completed a 
course in general psychology in December 1970.  Thus, no 
record of training or experience as a door gunner or medic is 
listed, but duties and qualifications as related to food 
preparation and bartending are listed.  

The veteran and his representative have pointed to the 
veteran's September 1970 service medical examination, which 
was an Initial Class III Flight examination, as evidence 
consistent with his self-report of duties as a door gunner.  
The veteran testified that he began duties as a door gunner 
following that examination, "As soon as that was passed I 
started flying." (HT, p. 8)  The record of that examination 
indicates that he failed the examination, and was not 
qualified for Class III Flight, due to his excessive weight.  
The examination record listed his height as 75 inches and his 
weight as 215 pounds.  However, in a September 15, 1970, 
service treatment record, a physician notes that the veteran 
initiated a Class III Flight Physical, but that he weighed 
225 pounds, and was thus over the weight limit of 202 pounds 
for his height and age.  That physician stated in the 
treatment records that he would recommend a waiver of the 
weight limit for the veteran if the veteran lost a further 10 
pounds, down to 215 pounds.  A further treatment record, 
dated September 27, 1970, informed that the veteran still 
weighed 225 pounds, and was complaining of bouts of fatigue.  
The medical practitioner recommended that the veteran lose an 
additional five pounds.  An October 1, 1970, treatment record 
noted the veteran's complaint of obesity, with a recorded 
weight of 215 pounds without clothes.  An October 2, 1970, 
record specifically noted, "Clearance needed for door 
gunners."  The record added that a waiver was granted, and 
the veteran was thus medically qualified.  These records thus 
imply that the veteran achieved Class III Flight health 
qualification expressly to serve as a door gunner.  They do 
not, however, corroborate that he actually served in that 
capacity.  

The obtained service personnel records inform that he was 
stationed in Vietnam from July 18, 1970, through May 14, 
1971.  At his hearing, the veteran recounted multiple 
incidents where he was nearby and witnessed the deaths of 
fellow soldiers during August 1970, or during his first month 
in Vietnam.  He also recounted an incident in which he pushed 
a colonel out of harms way in a helicopter crash, keeping the 
blades from hitting him.  He testified that he had received 
the Silver Star for that incident.  

As noted at the hearing, the claims folder contains 
inconsistent and unclear records of military awards.  The 
veteran's service personnel record listed multiple awards or 
decorations, which were then crossed out without explanation.  
An RO rating specialist, in a December 2003 deferred rating 
decision, specifically requested an official explanation as 
to why medals were listed in the veteran's service personnel 
file but were then crossed out, with the following noted to 
have been originally listed for the service period from 1970 
to 1971:  Purple Heart, Silver Star, Bronze Star, Combat 
Medic Badge, and Distinguished Flying Cross.  A record of 
that query to the Army Service Department provides a January 
2004 response that there is "no evidence in the veteran's 
file to support claim of medals mentioned."

The claims folder contains conflicting service Form DD Forms 
214.  One, for service from April 1974 to March 1975, lists 
numerous awards and decorations that are not listed on 
another covering service from March 1975 to December 1976.  
The RO in September 2003 received some service personnel 
records in response to a query about any personnel records 
"showing unit of assignment, dates of assignment, 
participation in combat operations, wounds in action, awards 
and decorations, and official travel outside the U.S."   In 
light of the apparent shift of duties to door gunner in the 
course of the veteran's service in Vietnam, all service 
personnel records, and not just a selection, should be 
obtained, as should any records of consideration for awards 
or decorations, or other medals.  Also, the Board notes that 
the claims folders contain no service DD Form 214 or other 
service discharge form for the veteran's period of service 
from 1970 to 1971.  That record, if obtained, may corroborate 
awards and decorations from that period of service.   

It is possible that further inquiry, including further 
attempts to confirm the award of Purple Hearts, a Silver Star 
medal, and other medals alleged to have been earned while in 
service in Vietnam, will serve to support the veteran's 
claim.  It is also possible that inquiry to the U.S. Army 
Joint Services Records Research Center (JSRRC) will provide 
corroboration of alleged in-service stressors.  

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the veteran with 
an additional VCAA letter informing of the 
evidentiary bases to support a claim for 
service connection for PTSD, and the 
relative roles of VA and the veteran in 
obtaining that evidence.  The veteran 
should also be afforded appropriate notice 
as to potential downstream issues such as 
disability rating and effective date, 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In this letter, the RO 
should request that the veteran provide 
the following:  

a.  The name, rank, unit, and any 
other pertinent identifiers he may 
know concerning fellow soldiers whom 
he witnessed killed or injured, or 
whose deaths or injuries otherwise 
were stressors causative of his PTSD.  
He should provide a detailed 
description of each claimed stressor 
incident, including the approximate 
date (giving no more than a 60-day 
window for each incident), as well as 
the location of the incident and the 
unit or units involved.

b.  Written statements by fellow 
soldiers, letters sent home, 
certificates or letters addressing 
awards or medals he received, or any 
other evidence corroborating 
participation in combat or alleged 
stressors.  

c.  All records and responses 
received should be associated with 
the claims folders, and any indicated 
development should be undertaken.

2.  The RO should also seek the veteran's 
complete service personnel file.  (In this 
regard, the RO should note that previously 
only specific documents were requested and 
obtained, and hence relevant records may 
have been missed.)  Any additional "201 
file" should also be obtained, to include 
records addressing medals, decorations, or 
other awards.  The veteran's DD Form 214 
from his first period of service from 1969 
to 1971 should also be obtained.  A 
satisfactory explanation for the crossed-
out awards, medals, and decorations in the 
veteran's personnel file records, and 
their corresponding listing in his DD Form 
214 for service from April 1974 to March 
1976, but not in his DD Form 214 for 
service from March 1975 to December 
1976All requests made, and all records and 
responses obtained should be associated 
with the claims folder.  

3.  With the information obtained from the 
veteran regarding his stressors, in 
addition to the information obtained from 
his service/personnel records, attempt to 
verify the veteran's claimed stressors, as 
well as awards, decorations, and medals if 
not already otherwise confirmed, with the 
U.S. Army and Joint Services Records 
Research Center (JSRRC).  The JSRRC should 
be requested to conduct a search of all of 
the available and appropriate sources, and 
provide any pertinent information which 
might corroborate the claimed stressors 
and the contested awards, decorations, and 
medals.  The request to the JSRRC, as well 
as any information obtained and any 
responses received, should be associated 
with the claims folders.

4.  With the veteran's authorization and 
assistance, as required, any unobtained VA 
or private mental health treatment or 
evaluation records for PTSD should be 
obtained and associated with the claims 
folders.  

5.  After completion of the foregoing, the 
RO must make a finding as to any 
independently verified in-service 
stressors.  The RO must also make a 
finding as to whether it is at least as 
likely as not that the veteran engaged in 
combat with the enemy, to include as a 
door gunner or as a combat medic, during 
his service in Vietnam.  

6.  After completion of all of the above 
instructions, if the RO determines that a 
corroborated in-service stressor is 
present, or that a claimed stressor is 
based on at-least-as-likely-as-not 
engagement in combat with the enemy, a VA 
psychiatric examination for compensation 
purposes should be afforded the veteran, 
to address whether a diagnosis of PTSD, 
due to verified in-service stressor(s) or 
other stressors related to in-service 
combat exposure, may be made.  All 
necessary tests should be conducted.  The 
claims folders must be made available to 
the examiner for review before the 
examination.  In addressing the questions 
below, the examiner's opinion must be 
informed by a review of the veteran's 
psychiatric history and findings as 
documented upon VA treatment records for 
PTSD beginning in 2003.  In that regard, 
the examiner may rely for stressors to 
support a diagnosis of PTSD, only upon 
stressors found by the RO to be 
corroborated, or those related to combat 
exposure found by the RO to be 
corroborated.  Any necessary, non-invasive 
tests should be conducted.  The examiner 
should then address the following:  

a. What are the veteran's current 
psychiatric disorders, if any?

b. Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran has 
PTSD due to an independently 
verified in-service stressor, or due 
to a stressor resulting from 
corroborated combat exposure?  

c.  A rationale should be provided for 
all opinions given, and the factors 
upon which each medical opinion is 
based must be set forth in the report.

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it

e.  If the examiner cannot answer any 
of the questions posed without 
resorting to unsupported speculation, 
the examiner should so state.

7.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  If the 
benefit sought is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



